Citation Nr: 0607832	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  93-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for a sinus disability, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for weight gain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
including as due to an undiagnosed illness. 

5.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

6.  Entitlement to service connection for generalized muscle 
and joint pain, including as due to an undiagnosed illness.  

7.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness, to include the issue of whether a 
timely substantive appeal was filed.

8.  Entitlement to service connection for a low back 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from October 1987 to 
October 1991.  These claims were last remanded by the Board 
of Veterans' Appeals (Board) in February 2004.  

The claim concerning service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having chronic 
sinusitis; the preponderance of the evidence is against a 
finding that the current sinusitis is related to active duty.

2.  The veteran's weight has varied since his separation from 
active duty.  

3.  The veteran's skin symptoms have been variously diagnosed 
as urticaria, vasculitis, spongiotic dermatitis, eczema, and 
folliculitis; the preponderance of the evidence is against a 
finding that any current skin disability was incurred in or 
aggravated by service.

4.  The veteran has been diagnosed as having a personality 
disorder; the preponderance of the evidence is against a 
finding that any current psychiatric disability other than 
PTSD was incurred in or aggravated by service.

5.  The veteran has no currently diagnosed chronic fatigue 
syndrome. 
  
6.  A VA physician has concluded that there are no objective 
indication that the veteran has generalized muscle and joint 
pain; he has not been diagnosed as having a disability which 
is manifested by generalized muscle and joint pain.  

7. The veteran did not file a timely substantive appeal with 
respect to his claim for service connection for hair loss as 
due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus 
disability, including as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005). 

2.  The criteria for service connection for weight gain, 
including as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005). 

3.  The criteria for service connection for a skin 
disability, including as due to undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005). 

4.  The criteria for service connection for a psychiatric 
disability other than PTSD are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

5.  The criteria for service connection for fatigue, 
including as due to undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005). 

6.  The criteria for service connection for generalized 
muscle and joint pain, including as due to undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

7.  A timely substantive appeal of the claim for service 
connection for hair loss as due to an undiagnosed illness was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.101, 20.200, 20.202, and 20.302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

The veteran is seeking service connection for various 
symptoms based on (in part) the theory that they are 
manifestations of an undiagnosed illness resulting from 
active duty in the Gulf War.  His DD Form 214 confirms that 
he had active duty in the Southwest Asia theater of 
operations from December 29, 1990, to May 6, 1991.  
Therefore, he is a "Persian Gulf veteran" (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War) as defined by 38 C.F.R. § 3.317(d).

A.  Sinus disability

The veteran has been diagnosed as having chronic sinusitis 
(first at a January 1995 VA examination and most recently at 
an October 2004 VA examination).  In fact, he was even 
hospitalized for sinusitis in March 1996.  Because he has a 
diagnosed sinus disability, and because sinusitis is not an 
illness which the Secretary has determined warrants 
presumptive service connection, service connection for a 
sinus disability as due to an undiagnosed illness is not 
permitted as a matter of law.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The next question is whether the veteran's diagnosed 
sinusitis may be granted service connection on any other 
basis.  

At his August 1984 entrance examination, the veteran reported 
that he had had an instance of sinusitis.  Examination 
revealed normal sinuses.  The veteran sought treatment for 
colds on several occasions during active duty, but he never 
complained of or was treated for sinusitis.  Moreover, no 
medical opinion has been submitted which relates his current 
sinusitis to active duty.  As a layman the veteran has no 
competence to give a medical opinion on the etiology of his 
sinusitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance is against this claim for service 
connection, and it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Weight gain

The veteran essentially claims that he has gained an unusual 
amount of weight since, and possibly due to, his service in 
the Gulf War.  Yet the evidence simply does not show 
objective indications of chronic weight gain which would 
warrant presumptive service connection.  His last recorded 
weight before entering the Southwest Asia theater of 
operations was 187 lbs., measured in October 1990.  At a 
December 1993 VA outpatient visit, he weighed 214 lbs.  At a 
March 1998 VA outpatient visit, he weighed 231 lbs.  At a 
March 2001 VA examination, he weighed 234 lbs.  Yet at a 
November 2002 private examination, he weighed 215 lbs, and at 
an August 2003 VA outpatient visit, he weighed 201 lbs 
(reflecting a loss of over 30 lbs. since March 2001).  By his 
most recent VA examination (in October 2004), the veteran 
weighed 218 lbs.  

The veteran's weight has actually varied since his departure 
from the Southwest Asia theater of operations, so service 
connection for weight gain as due to an undiagnosed illness 
is not permitted as a matter of law.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Moreover, no medical opinion has been submitted 
which relates any current weight gain to active duty.  As a 
layman he has no competence to give a medical opinion on the 
etiology of any condition he may have which is manifested by 
weight gain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance is against this claim for service 
connection, and it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Skin symptoms

Post-service VA treatment records reflect multiple diagnoses 
of skin conditions, including: urticaria, vasculitis, 
spongiotic dermatitis, eczema, and folliculitis.  Because he 
has diagnosed skin disabilities, and because none of these 
diagnoses are illnesses which the Secretary has determined 
warrants presumptive service connection, service connection 
for a skin disability as due to an undiagnosed illness is not 
permitted as a matter of law.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

None of the veteran's service medical records reflect any 
complaints or findings of any skin condition.  At his October 
2004 VA examination, he reported that he had had a skin rash 
since 1992, and that this had been diagnosed as folliculitis.  
Nevertheless, no medical opinion has been submitted which 
relates any current skin disability to active duty.  As a 
layman the veteran has no competence to give a medical 
opinion on the etiology of any skin condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance is 
against this claim for service connection, and it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D.  Psychiatric disability other than PTSD

The veteran has been service connected for PTSD, a condition 
for which VA has assigned a 70 percent rating effective from 
April 1993.

Because he has also been diagnosed as having personality 
disorder (as reflected in a March 2001 VA examination 
report), and because this is not an illness which the 
Secretary has determined warrants presumptive service 
connection, service connection for a psychiatric disability 
other than PTSD, as due to an undiagnosed illness, is not 
permitted as a matter of law.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(2); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

None of the veteran's service medical records reflect any 
complaints or findings of any psychiatric conditions.  Since 
discharge, he has been diagnosed (in pertinent part) as 
having personality disorder.  Personality disorders are not 
considered, for VA purposes, diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In 
any case, no medical opinion has been submitted which relates 
any current psychiatric disability other than PTSD to active 
duty.  As a layman the veteran has no competence to give a 
medical opinion on the etiology of any psychiatric 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance is against this claim for service 
connection, and it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Fatigue

Service medical records show no complaints of or treatment 
for fatigue, although at a December 1993 Gulf War registry 
examination, the veteran was noted to have "fatigue 
syndrome."  He has complained of fatigue since discharge 
(such as, for example, at a January 1995 VA examination and 
at a June 2000 outpatient visit).  However, the VA physician 
in October 2004 reviewed the claims folder, examined the 
veteran, and specifically concluded that he did not meet the 
criteria for "chronic fatigue."  

Although chronic fatigue syndrome is an illness which the 
Secretary has determined warrants presumptive service 
connection, there can be no valid claim (be it on a direct or 
presumptive basis) in the absence of proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a layman the veteran has no competence to give a 
medical opinion on the diagnosis of any fatigue symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because he 
has no currently diagnosed chronic fatigue syndrome, service 
connection for fatigue, including as due to an undiagnosed 
illness, is not permitted as a matter of law.  See 38 
U.S.C.A. §§ 1117, 5107; 38 C.F.R. §§ 3.303, 3.317(a)(2); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

F.  Generalized muscle and joint pain

In October 2004, a VA physician carefully reviewed the claims 
folder and examined the veteran.  In his report, the VA 
physician concluded that there was no objective indication 
that the veteran was suffering from generalized muscle or 
joint pain.  As noted above, there can be no valid claim in 
the absence of proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As a layman the 
veteran has no competence to give a medical opinion on the 
diagnosis of any symptoms of generalized muscle and joint 
pain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because he has no current disability manifested by 
generalized muscle and joint pain, service connection for 
these symptoms, including as due to an undiagnosed illness, 
is not permitted as a matter of law.  See 38 U.S.C.A. §§ 
1117, 5107; 38 C.F.R. §§ 3.303, 3.317(a)(2); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

II.  Hair loss claim

An appeal to the Board consists of a timely filed notice of 
disagreement to the RO rating decision and, after a statement 
of the case is issued, a timely filed substantive appeal.  
The claimant has one year from the date of notification of 
the rating decision to file an notice of disagreement to 
initiate the appeal process.  A statement of the case is then 
forwarded by the RO to the claimant.  To complete the appeal, 
the claimant must then file a substantive appeal with the RO 
within 60 days of the mailing date of the statement of the 
case, or within the remaining time, if any, of the one-year 
period beginning on the date of notification of the rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

By a March 1996 rating decision, the RO denied service 
connection for hair loss as due to an undiagnosed illness.  
The RO notified the veteran of this denial in a letter dated 
on April 2, 1996.  The veteran specifically indicated his 
disagreement with the denial in statement filed in May 1996, 
and the RO issued a statement of the case on this issue in 
July 1996.  However, the veteran did not specifically 
reference the denial of service connection for hair loss as 
due to an undiagnosed illness in a VA Form 9 filed in October 
1996, nor in any other written submissions filed by April 2, 
1997 (one year after he received notice of the March 1996 
rating decision).  

The veteran and his representative were put on notice (in the 
Board's February 2004 remand and in a May 2005 supplemental 
statement of the case) that his appeal may not have been 
timely, yet neither party has raised a substantive argument 
on the timeliness issue.  The Board does not waive the 
statutory and regulatory requirement for presenting a timely 
substantive appeal, and the claim is therefore dismissed.  38 
U.S.C.A. §§ 7104, 7105, and 7108; 38 C.F.R. § 20.101.



III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a May 2004 
letter, VA advised the veteran of the four elements required 
by Pelegrini II.  

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  
      
In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Since (as detailed above) the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, this was also harmless 
error.  VA satisfied its notice requirements by May 2004 and 
readjudicated the claims in a May 2005 supplemental statement 
of the case.  

Numerous service, VA, and private medical records are in the 
file (including those requested and received by the Social 
Security Administration).  The veteran has undergone numerous 
VA examinations (and the reports of these examinations have 
been obtained and reviewed).  The veteran has not indicated 
that there are any outstanding records pertaining to his 
claims.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

ORDER

Service connection for a sinus disability, including as due 
to an undiagnosed illness, is denied.

Service connection for weight gain, including as due to an 
undiagnosed illness, is denied.

Service connection for a skin disability, including as due to 
an undiagnosed illness, is denied.

Service connection for a psychiatric disability other than 
PTSD, including as due to an undiagnosed illness, is denied.

Service connection for fatigue, including as due to an 
undiagnosed illness, is denied.

Service connection for generalized muscle and joint pain, 
including as due to an undiagnosed illness, is denied.

A timely substantive appeal not having been filed, the claim 
for service connection for hair loss as due to an undiagnosed 
illness is dismissed.

REMAND

In its February 2004 remand, the Board ordered a VA 
examination for an opinion as to whether the veteran had a 
low back disability and if so, if it was at least as likely 
that the disability had its onset in service.  In an October 
2005 VA examination report, the VA physician concluded the 
veteran did not have arthritis but did diagnose him as having 
(in pertinent part) low back pain first noted in May 1985.  
Yet pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  A new examination is necessary to 
determine the proper diagnosis of the veteran's low back pain 
(e.g., low back strain).  Because the October 2005 VA 
examiner also raised the possibility that the veteran's 
service-connected PTSD "may be contributing" to his low 
back pain, a clarifying opinion concerning secondary service 
connection is also needed.     

Accordingly, the case is REMANDED for the following action:

1.   Schedule a VA examination.  Make the 
claims folder available to the examiner, 
who should review it (including the 
service medical records) in conjunction 
with the examination.  Such tests as the 
examiner deems necessary, including x-
rays, should be performed.  The examiner 
should then express the following 
opinions:

a.  Does the veteran have a low back 
disability?  If so, what is the 
specific diagnosis of this 
disability?  

b.  If the veteran currently has a 
low back disability, is it is at 
least as likely as not (i.e., 
probability of at least 50 percent) 
that this disability had its onset 
in service, was manifested to a 
compensable degree within one year 
of the veteran's discharge in 
October 1991, or is secondary to or 
aggravated by the veteran's PTSD?  
Explain the bases for your opinion. 

2.  Thereafter, re-adjudicate the 
veteran's claim for service connection 
for a low back disability.  If it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and discussing of all pertinent 
legal authority. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  All remands require 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


